THEATTORNEY                       GENERAL
                                 OF 7rExAs
                                AUS-      11. ‘ITEXAS



                                 June 20, 1957


 Honor,able Lewis Gross, Chairman             Opinion     No. WW-144
‘Texas ‘&+%$*Board of, Registration
   for &&(~#J&ional Engineers                 Re:   Do  the provisions    of the Acts of
Austin, ‘Texas                                      the  45th Legislature,    R.S., 1937,
                                                    ch.  404, Sec. 1, p. 816, apply to
                                                    the  owners of a corporation      which
                                                    uses the term,     “Engineering”,   in
                                                    its corporate   title, where the cor-
                                                    por8tion is engaged in the manu-
                                                    facturing business and does not
                                                    hold itself out to the public as
                                                    being avllilable to render engi-
Dear Mr. Chose:                                     ncering services ?

             Th$s opinion is in response to your request       in which you ask a
question   which ir aubathntially as ~follows:

             ‘Doar Sac#on 1 of the Engineering Registration    Act
     ’ (Acta of the 45th Legislature,  R.S., 1937, ch. 404, Sec. 1,
       R. 816) apply to the conditions am set out in the attached
       lettar 7”

            The attached lettar seta’forth the fact that a private corporation
has obtained a chartar and is doing btiainess under the title of ‘Vadan Engi-
neering Company”. The letter goes on to state that the owners of the corpora-
tion in question 8ra operating a manufacturing plant and do not hold themselves
out to the public aa being available to render engineering   services.

               Section 1 of the Engineering Registration  Act, Acts of the 45th
Legislature,     R.S., 1937, ch. 404. p. 016 (Article 3271a. V.C.S., Sec. 1). reads
aa follows :

             ‘That in order to safeguard life, health, md property,       any
       parson practicing    or offering to practice the profaa8ion of angi-
       neering as hereinafter defined ah11 hereafter be required to
       submit evidence that he is qualified so to practice and shall be
       registered   as hereinafter    provided; and it shall be unlawful for
       8ny person to practice or offer to practice the profession       of
Honorable   Lewis   Gross,   Page 2 (WW-144)




       engineering  in the State or to use in connection width his, name
       or otherwise assume,    use, or advertise any title or description
       tending to convey the impression     that he is a professional  engi-
       neer unless such person has been duly registered        or exempted
       under the provisions   of this Act.” (Emphasis added)

             Section 1 prohibits a person from practicing     or offering to practice
the profession    of engineering in this State without being duly. +eneed,     and
also prohibits the use of any title or description    tending to.co;l’vey the imp&s’-
sion that he is a professional   engineer.

            We are of the opinion that the wor,d “engineprjng”     in the,title of the
Vaden Engineering    Company clearly gives the ‘impression      that this organiza-
tion is qualified to render engineering  service.   To convey such an imprersion
by its name is in direct violation of Section 1. In effect, we are of the opinion
that any company who uses the word “engineering*       in its title and whose mem-
bars have not qualified under the Act is in violation of the Act.

                                 SUMMARY

      Any company or organization     who uses the word “engineering”
      in its title and whose members     have not qualified under the
      Act ts in violation of the Acts of the 45th Legislature,  R.S.,
      ch. 404, Section 1, p. 816 (Article 32718, Section 1, V.C.S.).

                                                  Very truly yours,

                                                 WILL WILSON
                                                 Atto&  General                     of Texas


EAC:tiw                                           BY
                                                             dward A. Casares
APPROVED:                                                   Assistant
OPINION COMMITTEE :
H. Grady Chandler, Chairman
James N. Ludlum
Byron Fullerton

REVIEWED FOR THE ATTORNEY              GENERAL
BY:  Gao. P. Blackburn




                                                       y,   ..*a;..   s-‘..
                                                                              ,.,